DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-056195A (cited in IDS with English translation filed 02/07/2021).
Regarding claim 1, JP ‘195 (Figs. 1, 2A-2B and 3A) discloses a light emitting diode comprising: a substrate 80; a semiconductor stack, wherein the semiconductor stack is disposed on the substrate 80, and the semiconductor stack further comprises a lower semiconductor layer 12 ([0058] of translation), an upper semiconductor layer 14 ([0058]), an active layer 13 ([0058]), and an isolation groove, wherein the active layer 13 is interposed between the lower semiconductor layer 12 and the upper semiconductor layer 14, and the isolation groove exposes the substrate 80 through the upper semiconductor layer, the active layer and the lower semiconductor layer (Fig. 2B); a first electrode pad 42; an upper extension portion 47 ([0058]), wherein the upper extension portion 47 and the first electrode pad 42 are both electrically connected to the upper semiconductor layer 14 (Figs. 1 and 2B); a second electrode pad 41; a lower extension 
Regarding claims 2, 8 and 13-17, JP ‘195 (Figs. 1, 2A-2B and 3A) further discloses: a second current blocking layer 30 (Figs. 2B and 3A), wherein the second current blocking layer 30 is interposed between the lower extension portion 45 and the lower semiconductor layer 12; the first current blocking layer 30 and the second current blocking layer 30 further comprise an SiO2 layer ([0054] of translation); the semiconductor stack further comprises a mesa isolation groove (Figs. 1 and 2B) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-056195A in view of Tseng et al (US 2015/0108532).
Regarding claim 3, JP ‘195 does not disclose the second current blocking layer further comprises a plurality of dots separated from one another, a width of each of the dots is greater than a width of the lower extension portion.
However, Tseng (Figs. 2-3) teaches a light emitting diode comprising: a current blocking layer 130(134A) (i.e., dielectric, [0048]) interposed between the lower extension portion 150(154) and the lower semiconductor layer 114, and the current blocking layer 130(134) further comprises a plurality of dots separated from one another, a width of each of the dots 130(134) being greater than a width of the lower extension portion 150(154).  Accordingly, it would have been obvious to modify the device of JP ‘195 by forming the second current blocking layer further comprising a plurality of dots separated from one another and a width of each of the dots being greater than a width of the lower extension portion because such modification would 
Regarding claim 6, Tseng (Figs. 2-3) further teaches the lower extension portion 150(154) is connected to the lower semiconductor layer 114 between the two adjacent dots 130(134), and a distal end of lower extension portion 150(154) is connected to the lower semiconductor layer 114.
Regarding claim 4, JP ‘195 does not disclose a shortest distance, which is from the isolation groove to the dot that is closest to the isolation groove, is different from to a separation distance between the two adjacent dots.
However, Tseng (Fig. 2) further teaches that the second current blocking layer or dots 130 can be arranged in a gradually closer arrangement or a gradually further arrangement ([0045]).  Accordingly, it would have been obvious to further modify the device of JP ‘195 by arranging a shortest distance, which is from the isolation groove to the dot that is closest to the isolation groove, is different from a separation distance between the two adjacent dots in order to produce a semiconductor light-emitting device with non-uniform light-emitting effect and different electrical condition, as taught by Tseng ([0045]). 
Regarding claims 5, 7 and 18, JP ‘195 (Figs. 1, 2A-2B and 3A) further discloses: a width of the connecting portion 40 is greater than a width of the lower extension portion 45 (Fig. 2A); the distal end of lower extension portion 45 is surrounded by the upper extension portion 47 (Fig. 2A); and a horizontal distance comprises a distance from the distal end of the lower extension portion 45 to the upper extension portion 47 in .
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-056195A in view of Yeh et al (US 2017/0047494).
Regarding claim 9, JP ‘195 (Figs. 1, 2A-2B and 3A) further discloses a transparent electrode layer 90 ([0055] of translation) disposed on the upper semiconductor layer 14, wherein a portion of the transparent electrode layer 90 is disposed between the upper semiconductor layer 14 and the upper extension portion 47 (Fig. 2B). 
JP ‘195 does not specifically disclose a portion of the transparent electrode layer 90 is also disposed between the upper semiconductor layer and the first electrode pad.
However, Yeh (Figs. 1A-1C) teaches a light emitting diode comprising: a transparent electrode layer 16 ([0019]) disposed on the upper semiconductor layer 221, wherein a portion of the transparent electrode layer 16 is disposed between the upper semiconductor layer 221 and the upper extension portion 291, and between the upper semiconductor layer 221 and the first electrode pad 26.  Accordingly, it would have been obvious to have the transparent electrode layer 90 of JP ‘195 disposed between the upper semiconductor layer and the upper extension portion and also between the upper semiconductor layer and the first electrode pad in order to provide a common transparent electrode for both upper semiconductor layer and the first electrode pad.

Regarding claim 11, JP ‘195 (Figs. 1, 2A-2B and 3A) further discloses the first insulating layer 30 disposed under the transparent electrode layer 90 (Fig. 2B).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-056195A in view of Uemura et al (US 2003/0107053).
JP ‘195 does not disclose a second insulating layer covers a side surface of the mesa groove on which the second electrode pad is disposed.
However, Uemura (Figs. 1-2 and 9) teaches a light emitting diode comprising a semiconductor stack comprises a mesa groove exposing the n lower semiconductor layer 21 (labeled in Fig. 10, ([0146]; and a second insulating layer (corresponding to “protective film 14”, [0143]) covers a side surface of the mesa groove on which the n second electrode pad 19 is disposed ([0145]).  Accordingly, it would have been obvious to modify the device of JP ‘195 by covering a side surface of the mesa groove with a second insulating layer because as taught by Uemura, such second insulating layer would function as a protective film for protecting the mesa grove side surfaces.
Response to Arguments
Applicant’s arguments with respect to claim invention have been considered but are moot because the new reference being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHAT X CAO/           Primary Examiner, Art Unit 2817